Name: Commission Regulation (EEC) No 514/93 of 5 March 1993 adopting definitive measures concerning the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/42 Official Journal of the European Communities 6. 3 . 93 COMMISSION REGULATION (EEC) No 514/93 of 5 March 1993 adopting definitive measures concerning the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States Whereas definitive measures as provided for in Article 252 (3) of the Act of Accession should be adopted to confirm the suspension of the issuing of STM licences as provided for in Article 1 of Regulation (EEC) No 311 /93 until 28 February 1993 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables, uAc AnnDTcn TUTTC .rlAo zVUvJr X 111-/ KbUULax IvJJN . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 1406/92 of 27 May 1992 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States (2) sets the target ceilings for imports into Portugal of certain fresh fruit and vegetables for the 1992/93 marketing year ; Whereas the target ceiling for oranges for the period 1 December 1992 to 28 February 1993 has been exceeded ; Whereas the Commission adopted the interim protective measures necessary in accordance with an emergency procedure by Regulation (EEC) No 31 1 /93 (3); whereas definitive measures must be adopted ; whereas in view of the market situation in Portugal, an increase in the target ceiling cannot be contemplated at present ; Article 1 1 . The issuing of STM licences for oranges covered by CN codes 0805 10 41 , 0805 10 45 and 0805 10 49, and applied for in Portugal, is hereby definitively suspended from 12 to 28 February 1993 . 2. Further applications for STM licences for Oranges may be submitted from 1 March 1993 in respect of that part of the target ceiling applicable from that date. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 24. 0 OJ No L 146, 28. 5. 1992, p. 57. 0 OJ No L 36, 12. 2. 1993, p. 36.